t c memo united_states tax_court theodore w keller petitioner v commissioner of internal revenue respondent docket no filed date theodore w keller pro_se jeremy l mcpherson for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax and an accuracy-related_penalty under section when the petition was filed petitioner elected to have thi sec_1 case considered pursuant to sec_7463 as a small_tax_case prior to trial petitioner requested that the case be considered pursuant to sec_7443a the court granted petitioner's request unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure a in the amount of dollar_figure with respect to petitioner's tax_year the issues for decision are whether certain educational expenses_incurred by petitioner constitute nondeductible travel_expenses for education under sec_274 and whether petitioner is liable for the accuracy- related penalty under sec_6662 some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was in the state of california during the year at issue petitioner was employed as a professor of international relations by san francisco state university at san francisco california the university the department of international relations at the university is part of the school of behavioral and social sciences petitioner began his employment with the university in the fall of having a bachelor of arts degree in psychology and master and doctorate degrees in political science after the year at issue petitioner retired in date as professor emeritus as petitioner described it at trial the academic field of international relations mainly involves international politics and encompasses social economic political and cultural relations among nations as a professor of international relations petitioner was interested in and focused on the theory of international politics such as what makes nations do what they do why nations take such positions and theories of revolution counterrevolution and war approximately every years professors at the university in this field of academics were expected although not required to travel to a foreign_country to learn more about their field of study petitioner took two such trips both to france during the and the academic years the third trip he took to spain during the academic year gives rise to this litigation sometime during petitioner applied with the university for a difference in pay leave for the academic year which was approved at trial the parties referred to the leave as a sabbatical leave during this leave period petitioner was paid one-half his regular salary between date and until date petitioner was in madrid spain except for weeks at christmas during and days in the spring of in his application_for the sabbatical petitioner was required to briefly describe what activity he proposed to engage in during his leave petitioner stated on his application that he would focus on the post-industrial era and write a book- length essay on this subject exploring how and why post- industrial society's socio-economic political consciousness will differ from our own he stated further in his application that approximately half of his research for the proposed manuscript was already completed and he continued partly for economic reasons partly to get a change_of pace i intend to go abroad to do the writing my last sabbatical was spent in paris and i managed to take an hour a day of conversational french as well as write marx's truth and its consequences i am considering going to spain this time and attempting to learn a bit of spanish the manuscript referred to was initially begun by petitioner on one of his earlier sabbaticals in france for the planned sabbatical petitioner testified at trial my intention was to go to spain and to talk to other people in spain from elsewhere in europe about that subject after arriving in spain in date petitioner resumed work on the manuscript and completed a draft that he sent to another professor at the university who at one time was chairman of the international relations department dr henry e mcguckin jr dr mcguckin reviewed the draft manuscript and advised petitioner it has a lot of great arguments but it's much too theoretical i think you'll turn a lot of people off with this apparently heeding dr mcguckin's advice petitioner did no further work on the manuscript and decided to focus his attention on something else at that time the military involvement of the united_states in the area of the persian gulf was just beginning occasioned by the invasion of kuwait by iraq petitioner decided that he would redirect his efforts to a study of the persian gulf situation primarily from the european perspective as viewed from spain as petitioner envisioned the situation the european perspective was that the united_states had set up iraq through its leader saddam hussein to attack kuwait after which the united_states would thereby be justified in proceeding with military_action which would result in the united_states solidifying control of the persian gulf and the attendant oil resources of that area of the world the remainder of petitioner's sabbatical leave therefore was devoted to this subject and resulted in petitioner's writing a five-act play dealing with the persian gulf situation petitioner returned to the united_states on date and resumed his professorship at the university upon conclusion of his sabbatical leave the five-act play which he wrote while in spain was published and was utilized by petitioner in his international relations courses at the university on his federal_income_tax return for petitioner claimed on schedule a itemized_deductions a deduction of dollar_figure for job expenses and other miscellaneous deductions this amount included the following expenses attributable to petitioner's travel to spain during related to his sabbatical leave dollar_figure vehicle expense sec_48 parking fees big_number sabbatical expenses dollar_figure air bus etc shipping passports local transportation big_number lodging big_number utilitie sec_168 utilities big_number meals percent of actual amount dollar_figure total prior to deduction of percent of adjusted_gross_income under sec_67 in the notice_of_deficiency respondent disallowed the dollar_figure on the ground that no deduction is allowed for costs of travel that constitutes a form of education at trial respondent agreed that petitioner had incurred the amounts claimed but contended that such expenses were not allowable deductions under sec_274 deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deductions claimed rule a 292_us_435 290_us_111 sec_162 permits a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business such expenses generally include expenditures_for travel while away from home in the pursuit of a trade_or_business the word travel includes meals_and_lodging sec_162 prior to sec_1_162-5 income_tax regs specifically provided that an individual traveling away from home primarily for educational_purposes could properly deduct expenditures_for travel including meals_and_lodging under sec_162 however in the tax_reform_act_of_1986 publaw_99_ 100_stat_2118 sec_142 of that act expressly overruled sec_1_162-5 income_tax regs in particular sec_142 of the tax_reform_act_of_1986 added sec_274 and provides that no deduction shall be allowed under this chapter for expenses for travel as a form of education sec_274 is effective for tax years after no regulations have been promulgated with respect to sec_274 however the legislative_history of this provision gives significant insight as to the intent of congress in enacting sec_274 in h conf rept vol at ii-30 1986_3_cb_1 the explanation for this legislation is as follows educational travel --no deduction is allowed for costs of travel that would be deductible only on the ground that the travel itself constitutes a form of education eg where a teacher of french travels to france to maintain general familiarity with the french language and culture or where a social studies teacher travels to another state to learn about or photograph its people customs geography etc this provision overrules sec_1_162-5 to the extent that such regulation allows deductions for travel as a form of education in h rept 1986_3_cb_1 the committee on ways and means of the house of representatives reported travel as a form of education the committee is concerned about deductions claimed for travel as a form of education the committee believes that any business_purpose served by traveling for general educational_purposes in the absence of a specific need such as engaging in research which can only be performed at a particular facility is at most indirect and insubstantial by contrast travel as a form of education may provide substantial personal benefits by permitting some individuals in particular professions to deduct the cost of a vacation while most individuals must pay for vacation trips out of after-tax_dollars no matter how educationally stimulating the travel may be accordingly the committee bill disallows deductions for travel that can be claimed only on the ground that the travel itself is educational but permits deductions for travel that is a necessary adjunct to engaging in an activity that gives rise to a business deduction relating to education petitioner argues that the work he performed in spain could not have been performed in the united_states and necessarily required foreign_travel because the european perspective of the persian gulf war was not made known or publicized by the news media in the united_states that argument however is misdirected because petitioner did not apply for a sabbatical leave in order to make a study of the persian gulf war petitioner's intent and purpose in taking the sabbatical and in traveling to spain was to complete a manuscript on an unrelated subject he had begun several years before the university did not require that petitioner travel to europe or anywhere else as a condition of the sabbatical it was only as an afterthought after petitioner arrived in spain that he changed his mind from completion of the manuscript on an unrelated subject_to a study of the persian gulf war from the european point of view under either situation whether petitioner desired to complete a manuscript or to study the european view of the persian gulf war the travel involved would appear to lie within the examples of travel described in the legislative_history of sec_274 quoted above of the teacher of french who travels to france to maintain general familiarity with the french language and culture or the social studies teacher who travels to another state to learn about or photograph its people customs geography etc here petitioner's express purpose after arriving in spain was to learn the european perspective of the persian gulf war petitioner's situation falls squarely within the type of travel congress intended in enacting sec_274 in disallowing expenses relating to travel as a form of education on this record petitioner has not established that the deductions claimed were a necessary adjunct to engagement in an activity giving rise to a business deduction relating to education that congress intended to remain as an allowable deduction respondent therefore is sustained on this issue the remaining issue is whether petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence under sec_6662 generally this penalty is applicable to any underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of this title and the term disregard includes any careless reckless or intentional disregard negligence has also been defined as lack of due care or failure to do what a reasonable and ordinarily prudent person would do under like circumstances 85_tc_934 however under sec_6664 the penalty under sec_6662 shall not be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith petitioner is sustained on this issue the court is satisfied that petitioner acted in good_faith in claiming the disputed travel_expenses for there were no regulations that had been promulgated to reflect the intent of congress in the enactment of sec_274 and to particularize those travel_expenses relating to education that were not affected by sec_274 for the year in question therefore there was no clear-cut guide by which taxpayers such as petitioner could have ascertained whether the travel_expenses incurred were nondeductible education travel_expenses or otherwise were allowable education expenses decision will be entered for respondent for the deficiency in tax and for petitioner as to the sec_6662 accuracy-related_penalty
